                Case 20-11177-KBO         Doc 242         Filed 06/26/20   Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE

 In re:                                               )     Chapter 11
                                                      )
 Akorn, Inc., et al.,                                 )     Case No. 20-11177 (KBO)
                                                      )
                         Debtors.                     )     (Jointly Administered)
                                                      )


                 NOTICE OF APPEARANCE AND DEMAND FOR SERVICE

          PLEASE TAKE NOTICE that the undersigned hereby appears on behalf of J. Knipper

and Company, Inc., a creditor and party in interest (“Knipper). Pursuant to 11 U.S.C. §§ 342 and

1109(b) and Fed. R. Bankr. P. 2002 and 9010, the undersigned demands that notice of all matters

be served upon the following counsel:

                                         Susan E. Kaufman, Esquire
                                    Law Office of Susan E. Kaufman, LLC
                                      919 North Market Street, Suite 460
                                           Wilmington, DE 19801
                                             Ph. (302) 472-7420
                                            Fax: (302) 792-7420
                                        skaufman@skaufmanlaw.com


          PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only

notices and papers referred to in the Bankruptcy Rules specified above, but also includes,

without limitation, all papers, notices, reports, pleadings, motions, applications, disclosure

statements of any kind, plans, answering or reply papers, in this case and in all contested matters.

          PLEASE TAKE FURTHER NOTICE that Knipper requests that its attorney at the

address above be added to any service list in this case.

          This Notice of Appearance and Request for Service shall not be deemed or construed to

be a waiver of the rights of Knipper to (i) have final orders in non-core matters entered only after


                                                  1
              Case 20-11177-KBO          Doc 242      Filed 06/26/20      Page 2 of 2




de novo review by a District Judge (ii) trial by jury in any proceeding so triable in this case or

any case, controversy, or proceeding related to this case, (iii) have the District Court withdraw

the reference in any matters subject to such withdrawal, or (iv) any other rights, claims, setoffs,

or recoupments to which it may be entitled, which it expressly reserves.



Date: June 19, 2020                            LAW OFFICE OF SUSAN E. KAUFMAN, LLC
      Wilmington, Delaware
                                               /s/ Susan E. Kaufman
                                               Susan E. Kaufman, (DSB# 3381)
                                               M. Claire McCudden (DSB# 5036)
                                               919 North Market Street, Suite 460
                                               Wilmington, DE 19801
                                               (302) 472-7420
                                               (302) 792-7420 Fax
                                               skaufman@skaufmanlaw.com

                                               Attorneys for J. Knipper and Company, Inc.




                                                  2
                                                                                              16636626.1
